DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 03/10/2022 has been considered by the Examiner.

Response to Amendments/Status of Claims
Claims 1-21, filed on 03/09/2022, are under consideration. Claims 1, 3, 5, 11 and 13 are amended and no claims are added or canceled. 
The previous 35 U.S.C. §103 rejections of the claims are withdrawn in view of Applicants’ amendments.

Response to Arguments
Applicant’s arguments, see pg. 6-8, filed 03/09/2022, with respect to the obviousness rejections of the claims over Keusenkothen have been fully considered and are persuasive.  The 35 USC §103 rejections of claims 1-21 are withdrawn. 
Applicants argue that Keusenkothen does not teach or suggest the claimed ethane feed to the cracker unit which provides the olefin-containing hydrocarbon having ethylene content of 40% wherein at least a portion of this olefin-containing hydrocarbon is directly fed to aromatization unit. This argument is found persuasive.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The following claims are amended as follows: 
	NOTE: the following amendments intend to alleviate indefiniteness and/or “new matter” issues under 35 USC §112 related to how much ethylene can be present in the cracker unit product from the cracking of ethane, and in combination with direct flow of the product to the aromatization unit—please see [0076], [0082] and Fig. 7. It must be noted here that the original disclosure does provide support for cracking ethane to make an olefin-containing hydrocarbon comprising 40 wt% ethylene, and also propylene, wherein said olefin-containing hydrocarbon is partially fed to the aromatization reactor ([0076], [0082] and Fig. 7). However, there is no support in the original disclosure for a method that produces an olefin-containing hydrocarbon comprising 40 wt% at least one alkene wherein the at least one alkene comprising ethylene (as recited in the amended claims). The “at least one alkene comprising ethylene” is not the same as “at least one alkene is ethylene”; there is no support for a cracking product that comprises 40 wt% alkenes (broadly) wherein the alkene comprises ethylene.

Claim 1. 	A system for producing aromatics, comprising: 
a cracker unit configured to convert a light alkane into an olefin-containing hydrocarbon comprising at least one alkene, wherein the light alkane is ethane and wherein the at least one alkene is ethylene; and 
an aromatization unit; 
wherein the cracker unit is configured to at least partially feed the olefin-containing hydrocarbon directly into the aromatization unit, wherein the olefin-containing hydrocarbon comprises at least 40 wt. % of the at least one alkene, and wherein the aromatization unit is configured to convert the olefin-containing hydrocarbon therein into a product stream comprising an aromatic hydrocarbon selected from the group consisting of benzene, toluene, xylenes, and a combination thereof.  

3. 	The system of claim 1, wherein the  olefin-containing hydrocarbon further comprises propylene.  

11. 	A method for producing aromatics, comprising: 
providing a light alkane into a cracker unit, wherein the light alkane is ethane;
converting the light alkane into an olefin-containing hydrocarbon comprising at least one alkene inside the cracker unit; 
directly feeding a first stream of the olefin-containing hydrocarbon from the cracker unit into an aromatization reactor in an aromatization unit fluidly coupled with the cracker unit, the first stream of the olefin-containing hydrocarbon stream comprises at least 40 wt. % of the at least one alkene the at least one alkene is ethylene; and 
converting the olefin-containing hydrocarbon inside an aromatization reactor in an aromatization unit into a product stream comprising an aromatic hydrocarbon selected from the group consisting of benzene, toluene, xylenes, and a combination thereof.  

13. 	The method of claim 11, wherein the  olefin-containing hydrocarbon stream further comprises propylene.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: a search of prior art did not locate a system or method (as recited in pending claims 1 and 11) comprising a cracker unit for cracking ethane to make an olefin-containing hydrocarbon comprising 40 wt% ethylene and directly feeding at least a portion of the olefin-containing hydrocarbon to an aromatization unit to make BTX.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI Z FADHEL whose telephone number is (571)270-0267. The examiner can normally be reached M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALI Z FADHEL/Primary Examiner, Art Unit 1772